Dissenting Opinion by
Rhodes, P. J.:
I am obliged to file this dissent to the majority opinion notwithstanding its alluring appeal.
The grant of additional authority to the applicant on this record was, in my opinion, a manifest abuse of discretion on the part of the commission; and it is an abuse of judicial authority to affirm the commission’s order. It reAvards an applicant which has repeatedly and willfully violated the laAV, and Avhich in fact openly defies any laAvful regulation.
This Court should not give its approval to the grant of additional benefits to one so obviously unfit to have them.
Robert D. Young, president of the applicant company and holder of all of its • stock except one share, *501admitted that his company transported articles which it had no authority to haul, and that it hauled them “without regard to the origin and without regard to the destination.” In addition it was admitted that the commission prosecuted applicant for illegal operations three times within the eight months preceding the hearing. The witness testified: “Q. Now, how many times were you prosecuted in Pennsylvania for illegal operations? A. Two or three, three I think it was. Q. And do you know when you were prosecuted? A. Oh, I’d say it was within the last eight months.” Notwithstanding these prosecutions, Young continued the illegal operations, and at the time of the hearing applicant was still engaged in unauthorized transportation.1 If his defiant attitude was not already apparent, Young dispelled all doubts later in the hearing. When asked what he planned to do in the event the application was approved and he received a request to render service for which he was not certified, Young answered: “A. If it is approved, I will go home and be a good boy and operate legal — until then I’ll operate illegal.” Under these circumstances, it is absurd for the commission to conclude that Young was operating under a bona fide “misunderstanding” of the extent of his rights; and his unretracted declaration cannot be minimized by the examiner’s apologetic observation.
I recognize that the fitness of an applicant is a matter primarily for the commission. Arrow Carrier *502Corporation v. Public Service Commission, 120 Pa. Superior Ct. 570, 575, 182 A. 711. But the commission’s conclusion of fitness must be supported by substantial evidence, and its discretion may not be exercised capriciously or arbitrarily. Highway Express Lines, Inc., v. Pennsylvania Public Utility Commission, 161 Pa. Superior Ct. 98, 99, 54 A. 2d 109. The commission is bound to scrutinize the fitness of an applicant. Byham v. Pennsylvania Public Utility Commission, 165 Pa. Superior Ct. 253, 258, 67 A. 2d 626. Persistent flouting and defiance of the law bear directly on an applicant’s fitness. See Hubert v. Public Service Commission, 118 Pa. Superior Ct. 128, 131, 180 A. 23. The commission after considering the evidence may not simply ignore it particularly where, as here, the unfitness appears from the admissions and contemptuous statements of the applicant. The excuse, accepted by the commission and approved by the majority of this Court, that applicant misread his certificate concerning “Bethlehem Steel in Bethlehem” taxes one’s credulity. Aside from its obvious absurdity, it still does not excuse or explain the operation outside the one hundred mile limit prescribed in the certificate. A certified carrier is bound by the plain language of the certificate.
Our statement in Lancaster Transportation Company v. Pennsylvania Public Utility Commission, 181 Pa. Superior Ct. 129, 138, 139, 124 A. 2d 380, 385, is directly applicable: “On the other hand, where the violation is one resulting from a deliberate disregard of the certificate limitations or the law, then, of course, the wrongdoer should not profit from his own deliberate wrong.” The case of Cage v. Public Service Commission, 125 Pa. Superior Ct. 330, 336, 337, 189 A. 896, quoted by the majority, does not support its conclusion. In that case there was no open, willful, *503deliberate, or contemptuous defiance of the law as here.
On this unprecedented record applicant should not be granted a substantial extension of its rights.2 Schuylkill Valley Lines, Inc. v. Pennsylvania Public Utility Commission, 137 Pa. Superior Ct. 101, 110, 8 A. 2d 487. Acceptance of this record for that purpose is tantamount to sanctioning open and inexcusable defiance of the law, and establishes an unfortunate precedent in a period when lawlessness seems to be taken more or less as a matter of course.
Judge Hirt joins in this dissent.

 The witness Young testified: “Q. However, at the time you signed that application, you were engaging and you still are engaging in the transportation for which you have been . . . [prosecuted] three times, isn’t that right? A. Right.”
Applicant also attempted to avoid the limits of its certificate by “leasing” its equipment to the shippers. This was an obvious subterfuge and cannot remove the taint of illegality.


 Commissioners Houck ancl Sharfsin voted to deny the application.